     Case 8:19-mj-00918-DUTY Document 6 Filed 07/14/20 Page 1 of 5 Page ID #:116



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     MARK TAKLA (Cal. Bar No. 218111)
4    Assistant United States Attorney
     Terrorism and Export Crimes Section
5         United States Attorney’s Office
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3591
7         Facsimile: (714) 338-3561
          Email:      mark.takla@usdoj.gov
8
     Attorneys for Applicant
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   IN RE SEARCH WARRANT                    No. 8:19-MJ-00918(A)

13                                           GOVERNMENT’S EX PARTE APPLICATION
                                             FOR SECOND EXTENSION OF TIME
14                                           WITHIN WHICH TO RETAIN AND SEARCH
                                             DIGITAL DEVICE; DECLARATION OF
15                                           MARK TAKLA

16                                           (UNDER SEAL)
17
          The United States of America, by and through its counsel of
18
     record, Assistant United States Attorney Mark Takla, hereby applies
19
     for an order extending by 120 days the time within which the
20
     government may retain and search a digital device seized pursuant to
21
     a federal search warrant.
22
     //
23
     //
24
     //
25
     //
26

27

28
     Case 8:19-mj-00918-DUTY Document 6 Filed 07/14/20 Page 2 of 5 Page ID #:117



1         This application is based on the attached declaration of Mark

2    Takla and the files and records of this case, including the

3    underlying search warrant and affidavit in support thereof.

4    Dated: July 15, 2020                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          CHRISTOPHER D. GRIGG
7                                         Assistant United States Attorney
                                          Chief, National Security Division
8

9
                                          MARK TAKLA
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                            2
     Case 8:19-mj-00918-DUTY Document 6 Filed 07/14/20 Page 3 of 5 Page ID #:118



1                             DECLARATION OF MARK TAKLA
2         I, Mark Takla, hereby declare and state:

3         1.    I am an Assistant United States Attorney assigned to this

4    investigation for United States Attorney’s Office for the Central

5    District of California.

6         2.    This declaration is made in support of a request for an

7    order permitting the government to retain and search, pursuant to the

8    terms of the original warrant in this matter, for an additional 120

9    days, the following digital device seized pursuant to the warrant
10   described below (the “SUBJECT DIGITAL DEVICE”):
11              a.    SanDisk Ultra USB 3.0 thumb drive, 64 gigabyte, serial
12   number BN180126252J.
13        3.    On December 3, 2019, Special Agent Babak Adib of the
14   Federal Bureau of Investigation obtained a federal search warrant
15   issued by the Honorable Douglas F. McCormick, United States
16   Magistrate Judge, authorizing the search of a SanDisk Ultra USB 3.0
17   thumb drive, 64 gigabyte, serial number BN180126252J which was
18   already in the custody of the Federal Bureau of Investigation.            The
19   warrant, which is incorporated herein by reference, authorized the

20   seizure of digital devices for a period of 120 days to allow the

21   government to search such devices for evidence of violations of 18

22   U.S.C. §§ 1512(c) and 1519 (Obstruction of Justice).

23        4.     On December 3, 2019, federal agents executed the warrant

24   and seized the SUBJECT DIGITAL DEVICE.        On March 17, 2020, the

25   Honorable Douglas F. McCormick, United States Magistrate Judge,

26   authorized an extension of the period to allow the government to

27   search the devices for evidence.

28
     Case 8:19-mj-00918-DUTY Document 6 Filed 07/14/20 Page 4 of 5 Page ID #:119



1         5.    This is the second request for an extension.         The current

2    deadline by which the government must complete its review of the

3    SUBJECT DIGITAL DEVICE is August 1, 2020.

4         6.    Based on information provided to me by agents assigned to

5    this matter, I understand that in December 2019, the FBI consulted

6    with examiners at the Orange County Regional Computer Forensics Lab

7    (“OCRCFL”) regarding the process by which the SUBJECT DIGITAL DEVICE

8    could be reviewed and mined for data.        After fulfilling substantial

9    discovery obligations of digital media to the defense regarding a
10   trial scheduled to begin on January 10, 2020 involving the same
11   subject of the investigation, the primary case agent submitted a
12   formal request to the OCRCFL in order to process the SUBJECT DIGITAL
13   DEVICE as previously discussed.       The OCRFCL made the information
14   available to review on or around June 17, 2020; however, additional
15   processing was still required to present the data in the desired
16   format, which took place on or around June 25, 2020.          The reason for
17   the delay includes work load of the primary case agent as well as the
18   work load of the OCRCFL.
19        7.    For the following reasons, the government is requesting an

20   additional 120 days to complete its review of the SUBJECT DIGITAL

21   DEVICE:

22              a.    The forensic review of digital devices is time

23   consuming.   Agents cannot simply turn on computers and review their

24   contents because merely turning on a computer and reviewing its

25   contents changes the data on the computer.        Specialized computer

26   software is therefore needed to ensure that evidence remains in a

27   pristine and usable condition, and is not affected by the review

28   process.   The review also must be conducted by agents who have

                                            2
     Case 8:19-mj-00918-DUTY Document 6 Filed 07/14/20 Page 5 of 5 Page ID #:120



1    received specialized training to ensure that the review is done

2    thoroughly and in a forensically sound fashion.         This process takes

3    substantial time.

4               b.    The SUBJECT DIGITAL DEVICE contains approximately 64

5    gigabytes of information.      Based on my training and experience, I

6    know that one gigabyte could hold the contents of about ten yards of

7    books on a shelf.    One hundred gigabytes could hold an entire library

8    floor of academic journals.

9               c.    Due to time-sensitive discovery obligations that
10   consumed a significant amount of resources, job responsibility
11   transitions on the squad, and other case and administrative
12   requirements, the SUBJECT DIGITAL DEVICE has not been fully reviewed.
13              d.    Finally, the COVID-19 pandemic has delayed adequate
14   review of the device.     First, FBI management has instructed personnel
15   to limit their time in FBI spaces to ensure social distancing.            In
16   this case, the agent needs to be in the office at a government
17   terminal to conduct the review.       Second, one of the computer forensic
18   examiners assigned to this case has underlying health issues making
19   him more susceptible to COVID-19 and has very limited availability in

20   the office.

21        I declare under penalty of perjury under the laws of the United

22   States of America that the foregoing is true and correct.

23   DATED: July 15, 2020

24

25                                              MARK TAKLA
26

27

28

                                            3
